Citation Nr: 0926718
Decision Date: 07/17/09	Archive Date: 09/03/09

DOCKET NO. 06-36 583                       DATE JUL 17 2009

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas 

THE ISSUE 

Entitlement to service connection for a skin disorder claimed as dyshidrotic eczema, tinea pedis, dyshidrosis and foot disorder. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

G. Slovick, Associate Counsel 

INTRODUCTION 

The appellant is a Veteran who served on active duty from April 1970 to December 1971 and from May 1975 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008). A review of the record shows the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in January 2005. The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has also held that the VCAA notice requirements applied to all elements of a claim. The Board notes that the Veteran has not been provided the notice specified by the Court in Dingess/Hartman, Id. at 486. 

In this case, the Veteran contends that he has skin disorders as a result of walking in rice paddies and his exposure to moisture during service. Although there is no evidence of skin or foot disorders during service in the Veteran's claims file, the Veteran's treatment records dated between 1999 and 2006 show treatment for such disorders. Further, the Veteran stated that while he did not receive any professional treatment until 1999, his skin disorders began while in service and he had treated them with over the counter treatments before he sought treatment from the VAMC. 

- 2 - 

The Board notes that in April 2005, the Veteran was examined by a VA examiner to determine whether his skin and foot disorders were service connected. The V A examiner provided a diagnosis of recurrent dyshidrotic eczema. The examiner, however, failed provide a determination as to whether the Veteran's skin disorders were a result of his service. The Board finds an additional VA medical examination is required prior to appellate review. 

Accordingly, the case is REMANDED for the following action: 

1. The AMC/RO should send a letter to the Veteran and his representative providing all required notices, to include notice with respect to the disability-rating and effective-date elements of the claim. It should specifically request him to provide a copy of any outstanding medical records pertaining to treatment or evaluation of the claimed skin disorders at issue at any time following his discharge from service, or the identifying information and any necessary authorization to enable V A to obtain the records on his behalf. 

2. The Veteran should be scheduled for a VA dermatology examination for an opinion as to whether there is at least as likely as not (50 percent probability or greater) that his skin disorders were incurred as a result of active service, including as a result of exposure to herbicides while in Vietnam. All indicated tests and studies are to be performed. Prior to the examinations, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the reports. Opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical 

- 3 - 

principles. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the report of each examination. 

3. The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent must be associated with the claims folder. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 

4. After completion of the above and any additional development deemed necessary, the RO should review the issues on appeal. If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review, 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

RENEE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals 

- 4 - 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 5 - 




